                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM HASSAN MILHOUSE,                    :
         Plaintiff                         :      No. 1:14-cv-01055
                                           :
             v.                            :      (Judge Kane)
                                           :
JESSICA SAGE, et al.,                      :
          Defendants                       :
                                      ORDER

      AND NOW, on this 31st day of March 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT Defendants’ motion to dismiss

and for summary judgment (Doc. No. 112), is GRANTED as follows:

      1. Plaintiff’s claims against the Federal Bureau of Prisons and “John Does 1-2” are
         DISMISSED;

      2. Plaintiff’s claims against Defendants Brathwaite, Ivy, Fanning, Pyles, and Meyer are
         DISMISSED for lack of personal jurisdiction;

      3. Plaintiff’s FTCA claims against the United States are DISMISSED for failure to
         exhaust administrative tort remedies and for failure to comply with 28 U.S.C. §
         2675(a) and 28 U.S.C. § 2401(b);

      4. Plaintiff’s Bivens claims against Defendants Sage, Mink, O’Shaughnessy,
         Eigenbrode, Enigkt, Pigos, Edinger, Mims, Ennis, Ebbert, Jusino, O’Brien, and Odom
         are DISMISSED for failure to exhaust administrative remedies;

      5. The Clerk of Court is directed to enter judgment in favor of Defendants and against
         Plaintiff;

      6. Plaintiff’s renewed motion for psychological evaluation (Doc. No. 161), is DENIED
         AS MOOT; and

      7. The Clerk of Court is directed to CLOSE this case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
